ADDENDUM TO THE JUNE 4, 1996

FACS CREDIT SERVICES AND LICENSE AGREEMENT

BETWEEN

GE CAPITAL CONSUMER CARD CO. ("GE BANK"),

GENERAL ELECTRIC CAPITAL CORPORATION ("GE CAPITAL") (COLLECTIVELY, "GE PARTIES")
AND

FACS GROUP, INC. ("FACS")



    This amendment (hereinafter referred to as "Addendum") dated as of January
1, 2001, is made to that certain agreement of June 4, 1996 described above
("Services Agreement"), by and between the GE PARTIES and FACS, pursuant to
Section 9.3 of the Services Agreement.

WITNESSETH

:



    WHEREAS, GE BANK is the owner of the GE/Macy's Accounts;

    WHEREAS, the GE PARTIES and FACS have entered into the Services Agreement
for purposes of setting forth the terms and conditions that govern the provision
of certain services by FACS to the GE PARTIES; and

    WHEREAS, the GE PARTIES and FACS intend that all services provided hereunder
and under the Services Agreement and the Program Agreement (as defined below)
will be performed in accordance with all applicable Law, including, without
limitation, Title V, Subtitle A of the federal Gramm-Leach-Bliley Act, 15 USC
Sections 6801 et seq. (as it may be amended from time-to-time), and its
implementing regulations (collectively, the "GLB Act");

    NOW THEREFORE, and for the avoidance of doubt, in consideration of the terms
and mutual covenants contained herein and in the Services Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned parties hereby agree as follows:

Scope
. The purpose of this Addendum is to confirm FACS' treatment of nonpublic
personal information relating to the GE/Macy's Account Debtors. Reference is
made to the Amended and Restated Credit Card Program Agreement by and between GE
BANK and certain affiliates of FACS dated June 4, 1996 ("Program Agreement").
Certain capitalized terms used herein, if not defined herein, have the meanings
given to them in the Services Agreement and the Program Agreement.
Information Security
. FACS shall implement appropriate administrative, technical, and physical
safeguards to protect the security, confidentiality and integrity of nonpublic
personal information relating to the GE/Macy's Account Debtors, including,
without limitation, GE/Macy's Account Debtors' names, addresses, and account
numbers, in accordance with all applicable Law.
FACS Services
. (a) The FACS Services shall include the design, production and delivery to
GE/Macy's Account Debtors of all notices required to be delivered to GE/Macy's
Account Debtors under the GLB Act and other applicable Law ("Required Privacy
Notices"). The Required Privacy Notices shall be developed by FACS and approved
by GE BANK. FACS shall be responsible for the delivery of the Required Privacy
Notices. (b) Notwithstanding any other provision contained herein, in the
Services Agreement or the Program Agreement, the FACS Services (including,
without limitation, the production of the Required Privacy Notices with content
as approved by GE Bank, and the delivery thereof) shall be performed in
compliance with the GLB Act and other applicable Law, and in accordance with the
Required Privacy Notices. FACS shall pay all costs associated with the design,
production and delivery of the Required Privacy Notices.
FACS Use of Information
. Notwithstanding any other provision contained herein, in the Services
Agreement or the Program Agreement, FACS and its Affiliates shall use, maintain
and disclose nonpublic personal information relating to GE/Macy's Account
Debtors only in compliance with the GLB Act and other applicable Law, and in
accordance with the Required Privacy Notices.
New Intended FACS Use of Information
. FACS shall notify GE BANK of any new intended use or disclosure that FACS and
its Affiliates wish to make of nonpublic personal information relating to
GE/Macy's Account Debtors and that is new or different from the use or
disclosure being made by FACS or its Affiliates as of the date of this Addendum,
which use and disclosure are in accordance with the Required Privacy Notices.
Such notice shall be delivered to Ed Brandt, [Macy's Program Manager], GE BANK
and Nancy Kinahan, Vice President, Privacy, GE Card Services (or such other
senior privacy officer as may be designated by GE BANK form time to time), with
a copy to GE BANK's legal counsel. FACS and its Affiliates shall not implement
any such new intended use or disclosure, if such intended use or disclosure
would require the issuance of a revised Required Privacy Notice, unless and
until GE/Macy's Account Debtors receive such a revised Required Privacy Notice
and have a reasonable opportunity to exercise their choice regarding the
information disclosure as provided in the revised Required Privacy Notice, as
applicable under the GLB Act or other applicable Law. FACS shall pay all costs
associated with any such revised Required Privacy Notices.
No Violation
. Notwithstanding anything else contained in this Agreement, neither the GE
PARTIES nor FACS (nor any of their respective Affiliates) shall, and none of
them shall be obligated to, take any action that any of them (or their
respective Affiliates) believes in good faith would violate, or would cause any
of them to violate, applicable Law (including, without limitation, the GLB Act)
or that would cause any of them to become a "consumer reporting agency" for
purposes of the federal Fair Credit Reporting Act (15 USC Sections 1681
et seq
).
FACS Representation
. FACS represents and warrants to the GE PARTIES, on behalf of itself and each
Affiliate performing any of the FACS Services, that, as of the date of execution
of this Addendum, FACS has informed GE BANK of all present and intended uses,
disclosures and maintenance of nonpublic personal information relating to
GE/Macy's Account Debtors by FACS and its Affiliates, and by any Person to whom
FACS and its Affiliates transfer nonpublic personal information relating to the
GE/Macy's Account Debtors.
Use of the Required Privacy Notices
. Any use by FACS and its Affiliates of any Required Privacy Notices developed
in connection with GE/Macy's Accounts for any accounts other than GE/Macy's
Accounts is the sole responsibility of FACS and its Affiliates. The GE PARTIES
make no representations or warranties as to the compliance of any Required
Privacy Notices with the GLB Act or other applicable Law.
Compliance
. The provisions of this Addendum shall apply only with respect to the treatment
by FACS and its Affiliates of nonpublic personal information relating to
GE/Macy's Account Debtors. In addition, all other terms and conditions of the
Services Agreement and the Program Agreement remain in full force and effect, as
they may also apply to this Addendum.
Term and Termination
. The provisions of this Addendum shall commence on the date hereof and shall
expire simultaneously with the termination of the Services Agreement, except
that the provisions of Sections 2, 4, 6 and 9 hereof shall survive termination
or expiration of the Services Agreement (for as long as FACS retains any
nonpublic personal information relating to GE/Macy's Account Debtors).
Integration and Amendment
. This Addendum and the underlying Services Agreement and Program Agreement
constitute the entire understanding between the parties with respect to the
subject matter hereof and merge and supersede any inconsistent course of
conduct, course of performance, course of dealing, usage of trade, previous
agreements, representations, understandings, quotations, negotiations and
discussions, either oral or written, between the parties hereto with respect to
the subject matter hereof, and may not be modified unless done so in writing,
signed by GE BANK, GE CAPITAL and FACS representatives authorized to so amend
this Addendum. Each party acknowledges that it has not been induced to enter
into this Addendum by any representations or promises not specifically stated
and/or incorporated herein. In the event of any inconsistency between this
Addendum and the Services Agreement or the Program Agreement on the above
subject matter, the terms of this Addendum shall prevail and be adhered to by
the parties.

IN WITNESS WHEREOF, each of the parties hereto has caused this Addendum to be
executed as of the date first written above and to be appended to the Services
Agreement as an Addendum to the said June 4, 1996 Services Agreement.

 

GENERAL ELECTRIC CAPITAL CORPORATION

FACS GROUP, INC.



 

By: /s/ Edward Stewart

By: /s/ John Sims

Name: Edward Stewart

Name: John R. Sims

Title: Executive Vice President

Title: Vice President and Secretary

Date: 4/18/01

Date: 4/4/01

GE CAPITAL CONSUMER CARD CO.



By: /s/ Edward Brandt

Name: Edward C. Brandt

Title: Executive Vice President - Macy's

Date: 4/12/01

Agreed and acknowledged:

FEDERATED DEPARTMENT STORES, INC.



By: /s/ John Sims

Name: John R. Sims

Title: Vice President and Assistant Secretary

Date: 4/4/01



FDS BANK



By: /s/ Susan R. Robinson

Name: Susan R. Robinson

Title: Treasurer

Date: 4/5/01